Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142545(58)                                                                                               Mary Beth Kelly
  142547                                                                                                   Brian K. Zahra,
                                                                                                                      Justices




  MONA LISA FRAZIER,
           Plaintiff-Appellee,
                                                                    SC: 142545
  v                                                                 COA: 292149
                                                                    Macomb CC: 2006-003787-NF
  ALLSTATE INSURANCE COMPANY,
             Defendant-Appellant.
  ___________________________________
  MONA LISA FRAZIER,
           Plaintiff-Appellee,
                                                                    SC: 142547
  v                                                                 COA: 293904
                                                                    Macomb CC: 2006-003787-NF
  ALLSTATE INSURANCE COMPANY,
             Defendant-Appellant.
  ___________________________________


         On order of the Chief Justice, the motion by plaintiff-appellee for extension of the
  time for filing her supplemental brief is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 2, 2011                    _________________________________________
                                                                               Clerk